Citation Nr: 0111340	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  93-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and a private psychiatrist


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied entitlement to service connection for PTSD.

Previously, the veteran's claim was remanded by the Board for 
further development in February 1995.  In a May 1997 opinion, 
the BVA again remanded the claim to the RO because of a 
change in regulations.  That remand opinion instructed the RO 
to inquire of the veteran regarding claimed stressors and to 
contact the then Army Environmental Support Group for 
verification.  In addition, the RO was directed to obtain all 
VA medical records and private treatment records and then to 
provide a VA examination by a board of three certified 
psychiatrists.  The psychiatrists were to provide opinions 
regarding the existence and etiology of each psychiatric 
diagnosis, including PTSD, in accordance with DSM-IV.  
Finally, the RO was instructed to readjudicate the claim, 
making special factual findings regarding the stressors.  

The RO complied with the above instructions and directions 
except for one.  In March 1998, the RO sought permission from 
the BVA to alter the remand instructions to omit the board of 
psychiatrists' examination and instead to confer with the 
psychiatrists who had provided the 1995 VA examination "to 
review their reports and see if their findings regarding the 
presence or absence of PTSD would be changed under the newer 
DSM-IV PTSD criteria."  Reportedly, the Board Member 
authorized this change.  In an April 1998 addendum to the 
previous VA examination, one of the three psychiatrists 
indicated that he felt it was not necessary to re-examine the 
veteran to clarify the diagnosis and that earlier diagnoses 
of anxiety, dysthymic, and personality disorders, and alcohol 
abuse in remission were continued.  The other two 
psychiatrists added brief handwritten concurrences to this 
addendum.  In an August 1999 decision, the Board denied the 
veteran's claim for entitlement to service connection for 
PTSD.  Thereafter, the veteran filed a timely appeal to the 
United States Court of Appeals for Veterans' Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In 
October 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a Joint Motion to Remand and Stay Further Proceedings 
(Joint Motion).  The effect of this motion, which was 
accepted by the Court, was to vacate the August 1999 BVA 
decision that denied the veteran's claim for entitlement to 
service connection for PTSD and to remand this issue for 
development and readjudication.  By Order entered in November 
2000, the Court vacated the BVA August 1999 decision and 
remanded the case to the Board for further development, 
readjudication and disposition in accordance with the Court's 
Order.  


REMAND

The Joint Motion noted that the BVA August 1999 decision 
denying entitlement to service connection for PTSD failed to 
provide an adequate statement of reasons and bases for its 
decision or an adequate discussion of the evidence.  In 
particular, the Joint Motion noted that: (1) the Board 
omitted any reference to or discussion of the 1992 hearing 
testimony of D. H. C., M.D.; (2) the Board did not discuss 
the 1997 and 1998 VA medical records associated with the file 
after the May 1997 BVA remand, which contained multiple 
entries with a diagnosis of PTSD; (3) the Board found the 
private medical evidence less probable, stating that the 
private reports did "not address or attempt to rebut the 
medical opinions in the claims file that the veteran does not 
have PTSD," even though there is no legal requirement for 
private practitioners to rebut VA findings; (4) the Board did 
not include the fact that the veteran was a security guard at 
the time that his unit came under mortar attack and an 
ammunition dump exploded in its analysis of the evidence 
received from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR); and (5) the Board found that the 
medical evidence failed to show a "clear diagnosis" of PTSD, 
which finding must be reconsidered as a "clear diagnosis" of 
PTSD is no longer required by the current regulations that 
were made retroactively effective.   Finally, the Joint 
Motion noted that the case must be remanded under the Court's 
holding in Stegall v. West, 11 Vet. App. 266, 271 (1998), 
because after the May 1997 BVA remand, the RO altered the 
remand order by eliminating the instruction to obtain an 
examination by a board of three psychiatrists.  The Court has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Id.  Even though the RO apparently 
received approval from the Board Member, who had ordered the 
examination, there is no provision under Stegall for 
subsequent alteration of a remand order.  Therefore, under 
the holding in Stegall, this case must be again remanded so 
that the requested medical information may be obtained and 
the claim readjudicated.

The Board notes that a in a February 1998 letter from the U. 
S. Armed Services Center for Research of Unit Records, it was 
stated, among other things, that an attack on the Oil Nhon 
Ammunition Supply Point in April 1971, occurred, and that a 
mortar barrage blew up the ammunition dump there.  It was 
noted that this occurred at the veteran's unit of assignment 
during his tour of Vietnam.  

Following issuance of the Court's Order in November 2000, the 
provisions of 38 U.S.C.A. § 5107 were substantially revised.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  Generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).   The Board finds that, as the revised 
version of 38 U.S.C.A. § 5107 eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
claimant than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable under Karnas.  The 
VCAA also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; 
however, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
and have him identify (names, addresses, 
and dates) any sources of VA or non-VA 
psychiatric treatment or examination 
since July 1998.  After obtaining any 
necessary authorization(s) from the 
appellant, the RO should attempt to 
secure copies of all identified records 
not already in the claims file and 
associate them with the record.  38 
C.F.R. § 3.159 (2000).

2.  Thereafter, the RO must schedule the 
appellant for a VA psychiatric 
examination by a board of three qualified 
psychiatrists to ascertain the nature and 
etiology of any psychiatric disorder 
which may be present, to include post-
traumatic stress disorder (PTSD).  The 
veteran must be informed in writing of 
the potential consequences of his failure 
to appear for any scheduled examination.  

The claims file and this order must be 
made available to, and be reviewed by, 
the examiners prior to the examination, 
and the examiners should so indicate in 
their report that they were reviewed.  
All tests and studies, including 
appropriate psychological studies, deemed 
necessary should be accomplished.  After 
reviewing the claims file and order and 
examining the appellant, in accordance 
with DSM-IV, the examiners should clearly 
report the diagnosis and etiology of all 
psychiatric disorder(s) found to be 
present and should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder(s) is/are related to 
service.  If PTSD is diagnosed, each 
stressor found sufficient to serve as the 
basis for such diagnosis should be 
specifically identified.  If PTSD is not 
shown, the examiners' reasons and bases 
for this finding must be given.  The 
examiners should resolve any conflicts 
found between their findings and the 
diagnostic findings noted in the evidence 
associated with the claims file.  The 
examiners should clearly outline the 
rationale for any opinions expressed and 
all clinical findings should be reported 
in detail.  The examiners must reconcile 
any differences of opinion.

3.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought is denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case, which addresses the concerns 
outlined in the Joint Motion and all 
additional evidence, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to comply with the Court's 
Order and due process of law and to ensure an adequate 
medical record is available for appellate review.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.   Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




